[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT (#116.09)
The plaintiff wants this court to hold the defendant in contempt of court for his failing to agree to a lower sale price for the lot at 83 Lum Lot Road in Southbury. Whether a lower sale price is appropriate depends on the fair market value of the property. An opinion as to value is needed on this point. If the fair market value of the property has decreased, a modification of the judgment may be appropriate rather than a finding of contempt.
THIM, JUDGE